Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Further, the phrase “outside” is indefinite. It is unclear whether the outside is whether outside of the rigid substrate or the drive circuit. Examiner believes phrases such as “external device” or different phrase using “external image signal” can improve the claim language.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claimed invention regards a display device with closed circuit and detection circuit for detecting disconnection and abnormal voltage range. Regarding this feature, Applicant specifically claims, “a closed circuit formed extending through one, adjacent two, or all connection portions of a first connection portion, a second connection portion, and a third connection portion that electrically connect a wiring line of the rigid substrate and a wiring line of the flexible printed circuit, a wiring line of the flexible printed circuit and a wiring line of the display panel, and a wiring line of the display panel and a terminal of the drive circuit by an anisotropic conductive film sandwiched between electrodes formed on each of the wiring lines and the terminal and thermally pressure-bonded”. Applicant claimed further specifies the structure of the invention by claiming limitations regarding “anisotropic conductive film” and “… thermally pressure-bonded”. Examiner conducted search to find these limitations but could not find them alone or in combination. Following are most relevant prior arts from the search.



Zhao et al (PGPUB 2019/0116672 A1) – Zhao teaches detecting resistances between the test pins to determine the bonding states between the contact pads, but do not specifically teach all of the limitations claimed and discussed above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691